DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06-24-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(on the 06-24-2020 IDS, no copies of the foreign references and NPL documents have been provided)

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 08-12-2022 is acknowledged.
Claims 11-20 are withdrawn (and have been canceled by Applicant) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-12-2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobile et al. (U.S. Pub. 2017/0274376).

Regarding claim 1, Nobile discloses (Figs. 1-2) a system for controlled dispensing of biological fluid from a sample collection container 130 (see pars. [0006] and [0022]; and as shown in Figs. 1-2), the system comprising:
a fluid control module 205 (channels: [0028]) having an inlet (where they connect to sample tube 130: see Fig. 2), an outlet (where the fluid is pushed out past filter 220: see Fig. 2), and one or more conduits 205 for routing fluid between the inlet and the outlet (as shown in Fig. 2);
a housing 120 [0022]/[0028] at least partially containing a receiving element (i.e. the part of the housing 210 which holds the sample tube 130: see Fig. 2) and a suction element 165 (plunger/piston: [0023]), wherein the receiving element is in fluid communication with the fluid control module 205 at the inlet (as shown in Fig. 2) and is configured to receive the sample collection container 130 (as shown in Fig. 2), and
the suction element 165 is in fluid communication with the fluid control module 205 between the inlet and the outlet (through element 225: see Fig. 2); and
an actuator 155 (the pulling/pushing part of the plunger/piston: see pars. [0023] and [0028]-[0029]; Fig. 1) operably coupled to the suction element 165 (as shown in Fig. 1) and configured to movably transition the suction element 165 between a first state and a second state [0028]-[0029], and wherein moving the suction element 165 from the first state toward the second state (fluid draw: [0028]) induces a negative pressure within at least a portion of the fluid control module to withdraw the biological fluid from the sample collection container 130 and into the suction element [0028], and
moving the suction element 165 from the second state toward the first state (fluid push: [0029]) induces a positive pressure within at least a portion of the fluid control module [0029] to expel the biological fluid from the suction element 165 and toward the outlet [0029].

Regarding claim 3, Nobile discloses (Figs. 1-2) the suction element 165 is a syringe having a barrel 160 and a plunger 165, and wherein during operation as the suction element moves from the first state toward the second state [0028], a portion of the plunger is withdrawn from the barrel [0028], and
as the suction element 165 moves from the second state toward the first state [0029], the portion of the plunger 165 is pushed back into the barrel 160 [0029].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nobile et al. (U.S. Pub. 2017/0274376).

Regarding claim 8, Nobile is applied as above, and discloses the fluid control module (as shown in Figs. 1-2) comprises:
a waste chamber 145 [0026];
a first conduit 205 extending between the inlet and the waste chamber (as shown in Fig. 2);
a first one-way valve 210 [0028] positioned along the first conduit (as shown in Fig. 2), the first one-way valve 210 configured to permit fluid to flow from the inlet to the waste chamber and to prevent fluid from flowing from the waste chamber to the inlet [0028];
a second conduit 205/225 extending between the inlet and the suction element 165 (as shown in Fig. 2);
a third conduit 205 extending between the suction element 165 and the outlet (as shown in Fig. 2): and
a third one-way valve 215 [0029] positioned along the third conduit (as shown in Fig. 2), wherein the third one-way valve 215 is configured to permit fluid to flow from the suction element 165 to the outlet and to prevent fluid from flowing from the outlet to the suction element [0029].
Nobile does not disclose a second one-way valve positioned along the second conduit, the second one-way valve configured to permit fluid to flow from the inlet to the suction element and to prevent fluid from flowing from the suction element to the inlet.
However, such a modification would be merely a duplication of parts, and thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nobile’s device to include a second one-way valve positioned along the second conduit, the second one-way valve configured to permit fluid to flow from the inlet to the suction element and to prevent fluid from flowing from the suction element to the inlet.  See MPEP 2144.04(VI)(B).
Such a modification would improve the control of the amount of fluid withdrawn and would prevent fluid from backflowing into the sample container.

Regarding claim 9, Nobile discloses (Figs. 1-2) the first one-way valve 205 is configured to close and the second one-way valve is configured to open (per the duplication of parts modification, see above) when the suction element 165 moves from the first state to the second state (fluid pull: [0028]).

Regarding claim 10, Nobile discloses (Figs. 1-2) the second one-way valve is configured to close (per the duplication of parts modification, see above) and the third one-way valve 215 is configured to open when the suction element 165 moves from the second state to the first state (fluid push: [0029]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nobile et al. (U.S. Pub. 2017/0274376) in view of Yuan et al. (U.S. Pub. 2006/0051252).

Regarding claim 2, Nobile does not disclose a spring element configured to transition the suction element from the second state toward the first state.
Yuan discloses (Fig. 2) a spring element 16 [0019] configured to transition the suction element from the second state toward the first state (biased inward: [0019]-[0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nobile’s device to include a spring element configured to transition the suction element from the second state toward the first state, as taught by Yuan.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nobile et al. (U.S. Pub. 2017/0274376) in view of Bullington et al. (U.S. Pub. 2014/0039348).

Regarding claim 4, Nobile does not disclose the actuator includes a lid and a lever, and wherein, during operation, movement of the lever toward the housing causes the lid to rotate relative to the housing and move the suction element from the first state toward the second state.
Bullington discloses (Figs. 2-9) the actuator includes a lid 243 (which coves volume 213: see Fig. 9) and a lever 242 [0052], and wherein, during operation, movement of the lever 242 toward the housing (as shown in Fig. 8) causes the lid 243 to rotate relative to the housing (around pivot 209: [0046]; see Figs. 8 and 9) and move the suction element 254 from the first state toward the second state (as shown in Figs. 8-9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nobile’s device so that the actuator includes a lid and a lever, and wherein, during operation, movement of the lever toward the housing causes the lid to rotate relative to the housing and move the suction element from the first state toward the second state, as taught by Bullington.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852